
	
		I
		112th CONGRESS
		2d Session
		H. R. 6704
		IN THE HOUSE OF REPRESENTATIVES
		
			December 21, 2012
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reauthorize the ban on undetectable
		  firearms.
	
	
		1.FindingsThe Congress finds that—
			(1)according to data from the Federal Bureau
			 of Investigation 8,583 of the 12,664 murders in the United States in 2011 were
			 committed using a firearm, and more than 57 percent of the murders that
			 occurred in New York State were perpetrated with a firearm;
			(2)the ability to
			 produce a receiver for a firearm in the home would circumvent a number of laws,
			 because the receiver is the component of the firearm that bears its serial
			 number, as required by regulations;
			(3)the technology of
			 3-dimensional printers (3D printers) is quickly advancing to a
			 point where these printers will soon be capable of fabricating fully
			 operational firearm receivers; and
			(4)many commercially
			 available 3D printers are able to print materials that are unable to be
			 detected by traditional metal detectors, and may not present an accurate image
			 on an x-ray.
			2.Reauthorization
			 of ban on undetectable firearmsSection 2(f)(2) of the Undetectable Firearms
			 Act of 1988 (18 U.S.C. 922 note) is amended by striking 25 and
			 inserting 35.
		3.Inclusion in ban
			 of firearm receivers and barrels not detectable through the use of
			 x-raysSection 922(p) of title
			 18, United States Code, is amended—
			(1)in paragraph
			 (1)—
				(A)in the matter
			 preceding subparagraph (A), by striking receive any firearm— and
			 inserting receive—; and
				(B)by striking
			 subparagraphs (A) and (B) and inserting the following:
					
						(A)any firearm—
							(i)that, after
				removal of grips, stocks, and magazines, is not as detectable as the Security
				Exemplar, by walk-through metal detectors calibrated and operated to detect the
				Security Exemplar; or
							(ii)any major
				component of which, when subjected to inspection by the types of x-ray machines
				commonly used at airports, does not generate an image that accurately depicts
				the shape of the component. Barium sulfate or other compounds may be used in
				the fabrication of the component; or
							(B)any receiver or barrel which is a major
				component described in subparagraph
				(A)(ii).
						;
				(2)in paragraph
			 (3)—
				(A)by inserting
			 , or a receiver or barrel referred to in paragraph (1)(B) after
			 a firearm;
				(B)by inserting
			 or such receiver or barrel after such firearm
			 each place it appears; and
				(C)by inserting
			 , receivers, or barrels after firearms;
			 and
				(3)in each of
			 paragraphs (4) through (6), by inserting , receiver, or barrel
			 after firearm each place it appears.
			
